-Memorandum. Appeal from judgment after trial, dismissing the inf ormation, is unanimously dismissed on the law.
No appeal may be had by the People from the judgment entered after trial herein, ¡which was mot a trial order of dismissal. (See opinion of court below, 73 Misc 2d 500.) The question of whether the sawed-off shotgun in defendant’s possession was of a .size which ¡may be concealed upon the person, presented a triable issue of fact. (See People v. Palermo, 36 A D 2d 565.)
Concur — Hogan, P. J., Pittoni and Farley, JJ.